As filed with the Securities and Exchange Commission on May 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2015 Date of reporting period:March 31, 2015 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 90.74% Asset Management - 2.64% BlackRock, Inc. $ Auto Manufacturers - Major - 2.72% General Motors Co. Biotechnology - 5.06% Amgen, Inc. Gilead Sciences, Inc. * Business Services - 4.47% The Priceline Group, Inc. * Visa, Inc. - Class A Catalog & Mail Order Houses - 2.74% Amazon.com, Inc. * CATV Systems - 2.73% Discovery Communications, Inc. - Class C * Conglomerates - 2.06% General Electric Co. Credit Services - 2.80% Capital One Financial Corp. Drug Manufacturers - 3.81% Bristol-Myers Squibb Co. Johnson & Johnson Electric Utilities - 3.65% Calpine Corp. * Grocery Stores - 3.26% Whole Foods Market, Inc. Health Care Plans - 2.99% Express Scripts Holding Co. * Independent Oil & Gas - 6.26% Continental Resources, Inc. * Range Resources Corp. Industrial Electrical Equipment - 2.57% Eaton Corp. PLC # Internet Information Providers - 3.01% Google, Inc. - Class A * Google, Inc. - Class C * Medical Appliances & Equipment - 2.75% Abbott Laboratories Medical Laboratories & Research - 3.03% Laboratory Corp. of America Holdings * Money Center Banks - 3.86% Wells Fargo & Co. Personal Computers - 3.56% Apple, Inc. Personal Products - 4.93% Procter & Gamble Co. Unilever PLC - ADR Processed & Packaged Goods - 2.97% PepsiCo, Inc. Railroads - 2.63% CSX Corp. Real Estate Development - 6.27% Brookfield Asset Manangement, Inc. - Class A # Restaurants - 2.22% McDonald's Corp. Semiconductor - Integrated Circuits - 2.43% Qualcomm, Inc. Semiconductor - Specialized - 2.53% Altera Corp. Specialty Retail, Other - 2.79% Alibaba Group Holding Ltd. - ADR * Total Common Stocks (Cost $26,657,937) SHORT-TERM INVESTMENTS - 11.12% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $4,446,805) Total Investments in Securities (Cost $31,104,742) - 101.86% Liabilities in Excess of Other Assets - (1.86)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of March 31, 2015. ADR - American Depository Receipt C Tactical Dynamic Fund Schedule of Investments at March 31, 2015 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 97.83% Treasuries/Investment Grade Bonds - 23.87% iShares Intermediate Government/Credit Bond ETF $ Vanguard Short-Term Government Bond ETF U.S. Equity Sectors - 73.96% iShares Core MSCI EAFE ETF Schwab U.S. Broad Market ETF SPDR Dow Jones REIT ETF Total Exchange-Traded Funds (Cost $22,274,038) SHORT-TERM INVESTMENTS - 2.31% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $529,913) Total Investments in Securities (Cost $22,803,951) - 100.14% Liabilities in Excess of Other Assets - (0.14)% ) Net Assets - 100.00% $ † Rate shown is the 7-day annualized yield as of March 31, 2015. ETF - Exchange-Traded Fund Capital Advisors Growth Fund C Tactical Dynamic Fund Notes to Schedule of Investments March 31, 2015 (Unaudited) Note 1 – Securities Valuation The Capital Advisors Growth Fund’s and the C Tactical Dynamic Fund’s (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2015: Capital Advisors Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
